FILED IN COURT OF APPE
                                                           121h Court of Appeals District




                                                                                  FILE COPY
              OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/29/2015                                    \ !   ..-;
                                                                 COA No. 12-14-00112-CR
RUSHING, CALVIN LOUISE          Tr. Ct. No. 2012-0431                                 PD-0430-15
On this day, the Appellant's Pro Se petition for discretionary review has been
refused.
                                                                             Abel Acosta, Clerk

                            12TH COURT OF APPEALS CLERK
                            CATHY LUSK
                            1517 W. FRONT, ROOM 354
                            TYLER, TX 75701
                            * DELIVERED VIA E-MAIL *